DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on September 06, 2022.  In virtue of this amendment, claims 1-23 are now pending in the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 8-13, 15-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 27-28 of U.S. Patent No. 11,056,801 in view of Jacomb-Hood et al. (US 2009/0009392).
As claims 1, 15 and 20, all limitations of claim 27 of the above patent include all limitations of claims 1, 15 and 20 of the instant application, except for specifying that the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture of the phased array antenna.
Jacomb-Hood discloses in figures 1-2 a phased array antenna comprising a first plurality of antenna elements (36, 38, 40, e.g., formed as a first plurality of antenna elements) and a second plurality of antenna elements (42, 44, 46, e.g., formed as a second plurality of antenna elements), wherein the first plurality of antenna elements and the second plurality of antenna elements are located within a common aperture (14, 16, e.g., formed as a common aperture or a common carrier thereof) of the phased array antenna (see figure 1 and paragraph 0009, e.g., “the phased array antenna elements may be included in the same or different phased array apertures”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna of the invention in claim 27 of the above patent with a common aperture or carrier as taught by Jacomb-Hood for the purpose of providing a useful coverage signal thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Jacomb-Hood (see paragraph 0007).
As claim 3: (Original) The phased array antenna of Claim 1, wherein the first value of the parameter is a first frequency and the first plurality of antenna elements is configured to transmit signals at the first frequency, and wherein the second value of the parameter is a second frequency, different from the first frequency, and the second plurality of antenna elements is configured to receive signals at the second frequency (see claim 27 of the above patent).
As claim 4: (Original) The phased array antenna of Claim 1, wherein the parameter is selected from a group consisting of frequency, polarization, beam orientation, data streams, time multiplexing segments, and combinations thereof (see claim 10 of the above patent).
As claim 6: (Original) The phased array antenna of Claim 1, wherein the antenna elements of the first and second pluralities of antenna elements are configured to transmit and/or receive signals at least in part during a same period of time (see claim 8 of the above patent).
As claim 8: (Currently Amended) The phased array antenna of Claim 1, wherein the first geometric pattern and the second geometric pattern are in circular or rectangular configurations (see claim 3 of the above patent).
As claim 9: (Currently Amended) The phased array antenna of Claim 1, wherein the first geometric pattern and the second geometric pattern are concentric configurations (see claim 6 of the above patent).
As claim 10: (Currently Amended) The phased array antenna of Claim 1, wherein the first geometric pattern and the second geometric pattern are non-concentric configurations (see claim 6 of the above patent).
As claim 11: (Currently Amended) The phased array antenna of Claim 1, wherein the first geometric pattern and/or the second geometric pattern are in space tapered arrangements (see claims 24-26 of the above patent).
As claim 12: (Currently Amended) The phased array antenna of Claim 1, wherein the first arrangement geometric pattern receives or transmits a first beam in a first direction and the second arrangement geometric pattern receives or transmits a second beam in a second direction (see claim 15 of the above patent).
As claim 13: (Currently Amended) The phased array antenna of Claim 1, wherein the first plurality of antenna elements is included in a first array of antenna elements including N antenna elements and the second plurality of antenna elements is included in in a second array of antenna elements including M antenna elements, wherein N and M are different (see figures 1-2 of Jacomb-Hood).
As claim 16: (Original) The phased array antenna system of Claim 15, wherein the first plurality of antenna elements is included in a first array of antenna elements configured to transmit signals at a first frequency and the second plurality of antenna elements is included in a second array of antenna elements configured to receive signals at a second frequency, different from the first frequency (see claim 9 of the above patent).
As claim 17: (Original) The phased array antenna system of Claim 16, wherein the first array of antenna elements includes N antenna elements and the second array of antenna elements includes M antenna elements (see claim 26 of the above patent).
As claim 18: (Original) The phased array antenna system of Claim 17, wherein N and M are different (see claim 26 of the above patent).
As claim 22: (Original) The method of Claim 20, wherein the first value of the parameter is a first frequency and the first plurality of antenna elements is configured to transmit signals at the first frequency, and wherein the second value of the parameter is a second frequency, different from the first frequency, and the second plurality of antenna elements is configured to receive signals at the second frequency (see claims 9 and 27 of the above patent).
Allowable Subject Matter
Claims 2, 5, 7, 21 and 23 are allowed.
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A phased array antenna, comprising … “a third plurality of antenna elements carried by the carrier and configured to transmit and/or receive signals at a third value of the parameter different from the first and second values of the parameter, wherein individual antenna elements of the first, second, and third pluralities of antenna elements are interspersed”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 2 and 7 would be allowable as being dependent on claim 5).
A method of using a phased array antenna, comprising … “receiving or transmitting a third signal at a third value of the parameter different from the first and second values of the parameter using a third plurality of antenna elements, wherein individual antenna elements of the first, second, and third pluralities of antenna elements are interspersed”, in combination with the remaining claimed limitations as claimed in independent claim 23 (claim 21 would be allowable as being dependent on claim 23).
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Claims 1, 3-4, 6, 8-13, 15-18, 20 and 22 would be allowable if overcome the double patenting rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Warke et al. – US 2013/0106641
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	December 1, 2022